Title: From Alexander Hamilton to Elizabeth Hamilton, [27 October 1802]
From: Hamilton, Alexander
To: Hamilton, Elizabeth



[Albany, October 27, 1802]

I was made happy My beloved Eliza by the receipt of two letters from you which gave me the delightful intelligence that you & my dear Children were well. I shall be glad to come and receive the assurance in person.
This moment I came from Court & I fear I shall not be disengaged from it before Saturday. Judge of my impatience by your own.
Adieu My darling Eliza

A H


I am quite well
Wednesday Evening Octo⟨ber 2⟩7
